ACCEPTED
                                                                              05-15-00668-cv
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                        6/24/2015 4:39:31 PM
                                                                                  LISA MATZ
                                                                                      CLERK

                     Case Number 05-15-00668-CV

            IN THE FIFTH DISTRICT COURT OF APPEALS FILED IN
                                                   5th COURT OF APPEALS
                              at Dallas                DALLAS, TEXAS
__________________________________________________________________
                                                   6/24/2015 4:39:31 PM
                                                          LISA MATZ
                                                            Clerk
                       AMBER L. MORRISON,

                              Appellant,

                                  v.

                    CHRISTOPHER M. FANSLER,

                             Appellee.
__________________________________________________________________

    From Cause Number DC-13-08561 in the 95th Judicial District Court
                          of Dallas County
__________________________________________________________________

                  AGREED MOTION TO DISMISS
__________________________________________________________________

                                 WALTERS, BALIDO & CRAIN, L.L.P.

                                                         Gregory R. Ave
                                                  State Bar No. 01448900
                                         Meadow Park Tower, 15th Floor
                                            10440 N. Central Expressway
                                                     Dallas, Texas 75213
                                       Telephone Number (214) 749-4805
                                        Facsimile Number (214) 347-8311

                                           ATTORNEY FOR APPELLANT
June 24, 2015                                   AMBER L. MORRISON
TO THE HONORABLE DALLAS COURT OF APPEALS:

     Pursuant to Texas Rules of Appellate Procedure 10 and 42.1(a)(2)(B),

Appellant Amber L. Morrison (AMorrison@) and Appellee Christopher

Fansler (“Fansler”) file their agreed motion to dismiss the instant appeal

and would respectfully show this Court as follows:

     1.    This appeal concerns a final judgment (entered on or about

February 21, 2015) in cause number DC-13-08561, styled Christopher Fansler

v. Amber Morrison, and pending in the 95th Judicial District Court of Dallas

County, Texas (Athe Fansler suit@).   Fansler filed his lawsuit seeking to

recover money damages for bodily injuries allegedly sustained due to an

automobile accident which occurred on or about February 5, 2013. On May

28, 2015, mediation was conducted regarding the Fansler suit and a

settlement was reached.

     2.    The resolution and conclusion of the Fansler suit renders this

appeal matter moot.

     3.    The settlement of the Fansler suit is in the process of being

finalized with this understanding that the Court will set aside the trial

court’s Judgment (entered on or about February 21, 2015) and remand the




                                      1
case to the trial court for rendition of judgment in accordance with the

parties’ agreement.

     4.    Accordingly, the parties request the Court enter an order or

judgment setting aside the trial court’s Judgment (entered on or about

February 21, 2015) and remanding the case to the trial court for rendition of

judgment in accordance with the parties’ agreement.

                                   Respectfully submitted,

                                   WALTERS, BALIDO & CRAIN, L.L.P.


                                   By:    /s/ Gregory R. Ave
                                          Gregory R. Ave
                                          Texas State Bar No. 01448900
                                          Meadow Park Tower, 15th Floor
                                          10440 North Central Expressway
                                          Dallas, Texas 75231
                                          (2l4) 347-8310
                                          (2l4) 347-8311 (facsimile)
                                          greg.ave@wbclawfirm.com

                                   ATTORNEY FOR APPELLANT AMBER
                                   L. MORRISON


                                   LAFITTE, ABBOTT, WING,
                                   REHFELD & HOLLOWAY, P.L.L.C.

                                   By:    /s/ Grant Gerleman
                                          Grant Gerleman, Esquire
                                          Texas State Bar No. 24083065


                                      2
     1934 Pendleton Dr.
     Garland, Texas 75041
     (972) 263-5555
     (972) 682-7586 Facsimile
     eservice@lawrh.com

ATTORNEY FOR APPELLEE
CHRISTOPHER M. FANSLER




 3